DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/31/21 has been entered.  Claims 1-15 remain pending in the application and Claims 16-17 are new.  Applicant’s amendments to the claims have overcome the objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/1/21.

Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive. Applicant argues that Adachi does not disclose the claimed integrated coordinate system in which the two lens groups do not have a same value.  The examiner disagrees, in order to prevent the lens groups from colliding (¶107-108) the controller would inherently have to have an integrated coordinate system to recognize when a collision might occur, and the two moving groups would not have the same value unless they collided.  Applicants arguments with regard to claim 4 are also not persuasive, the position coordinates being ‘defined’ based on an independent coordinate system different from the integrated coordinate system does not distinguish the claims from the prior art because you can ‘define’ the positions as anything you want so long as they both get input into the controller in a way that it is capable of recognizing a potential collision, defining them on different coordinate systems actually makes more sense because you can use them to distinguish which lens is moving. It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al (US 2013/0050568), previously cited.
Regarding Claim 1: Adachi teaches an optical device (fig 1) comprising: an optics comprising at least two moving groups that are moveable along an optical axis and share portions of driving regions (12 and 13, support frames slightly overlap); a plurality of actuators configured to move the at least two moving groups along the optical axis respectively (26 & 27); and a control unit configured to control the positions of the at least two moving groups by operating the actuators (8), wherein the control unit is configured to move the at least two moving groups independently such that the position coordinates of the at least two moving groups in one integrated coordinates system do not have a same value which makes a position of the most image-side surface of one of the at least two moving groups coincide with a position of the most object-side surface of the other of the at least two moving groups (¶107-108, the same position implies a collision which Adachi is designed to avoid). 
Regarding Claim 2: Adachi discloses the invention as described in Claim 1 and further teaches a first moving group that does not share a driving region with the at least two moving groups and is moveable along the optical axis (10, support frame not anywhere near those of 12 and 13, ¶108).  
Regarding Claim 3: Adachi discloses the invention as described in Claim 2 and further teaches wherein the at least two moving groups comprise a second moving group and a third moving group that are sequentially disposed toward an image with respect to the first moving group (fig 1, 12 and 13 are after 10). 
Regarding Claim 5:
Regarding Claim 6: Adachi discloses the invention as described in Claim 1 and further teaches wherein the greater is a difference in the position coordinates of the at least two moving groups the greater is a physical distance between the at least two moving groups (¶108, this is a logical definition that a difference increases as a distance increases).  
Regarding Claim 8: Adachi discloses the invention as described in Claim 3 and further teaches wherein the first moving group, second moving group, and third moving group are a zoom lens group, a compensation lens group, and a focus lens group, respectively (¶123 all three do all functions), wherein the optical device further comprises a first fixed group that is disposed closes to an object and has a fixed position (9) and a second fixed group that is disposed between the first moving group and the second moving group and has a fixed position (11).  
Regarding Claim 11: Adachi teaches an optical device (fig 1) comprising an optics comprising at least two moving groups that are moveable along an optical axis and share portions of driving regions (12 and 13, support frames slightly overlap); the drive control method comprising: calculating a relationship formula between position coordinates of the at least two moving groups in one integrated coordinate system and moving each of the at least two moving groups by using a control unit of the optical device such that the position coordinates of the at least two moving groups do not have a same value which makes a position of the most image-side surface of one of the at least two moving groups coincide with a position of the most object-side surface of the other of the at least two moving groups (¶107-108, the same position implies a collision which Adachi is designed to avoid). 
Regarding Claim 12: Adachi discloses the invention as described in Claim 11 and further teaches a first moving group that does not share a driving region with the at least two moving groups and is moveable along the optical axis (10, support frame not anywhere near those of 12 and 13, ¶108).  
Regarding Claim 13: Adachi discloses the invention as described in Claim 12 and further teaches wherein the at least two moving groups comprise a second moving group and a third moving group that are sequentially disposed toward an image with respect to the first moving group (fig 1, 12 and 13 are after 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al (US 2013/0050568), previously cited. 
Regarding Claim 4: Adachi discloses the invention as described in Claim 3 but doesn’t specifically teach wherein the position coordinates of the first moving group are defined based on an independent coordinates system different from the integrated coordinates system, however it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Adachi with independent coordinate systems different from the integrated coordinates system because you can ‘define’ the positions as anything you want so long as they both get input into the controller in a way that it is capable of recognizing a potential collision, defining them on different coordinate systems actually makes more sense because you can use them to distinguish which lens is moving (see ¶107-108). 
Regarding Claim 16
Regarding Claim 17: Adachi discloses the invention as described in Claim 11 but does not specifically teach the relationship formula being calculated based on differences between the position coordinates and physical positions due to thickness differences between the at least two moving groups.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to move the at least two moving groups by calculating a positional relationship between the at least two moving groups in the integrated coordinate system based on differences between the position coordinates and physical positions due to thickness differences between the at least two moving groups because the thickness of the lenses will affect how close they can get without colliding.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al (US 2013/0050568) in view of Ohtani (US 9,172,884), previously cited.
Regarding Claim 9: Adachi disclose the invention as described in Claim 1 but does not specifically teach two moving groups that do not share a driving region with the at least two moving groups and are moveable along the optical axis.  However, in a similar field of endeavor, Ohtani teaches an optical device comprising two moving groups that do not share a driving region with at least two other moving groups and are moveable along the optical axis (G1 & G2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Adachi with the two additional moving groups of Ohtani for the purpose of providing additional zoom adjustment capabilities (col 2 lines 48-50).  
Regarding Claim 10: Adachi in view of Ohtani discloses the invention as described in Claim 9 but does not specifically teach the position coordinates of the two moving groups that do not share drive regions with the at least two moving groups being defined based on an independent coordinate system different from the integrated coordinate system.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Adachi and Ohtani with position coordinates of the two moving groups that do not share drive regions with the at least two moving groups being defined based on an independent coordinates system different from the integrated coordinates system with a reasonable expectation of success because there are really only two options in this situation, either using the same coordinates system or a different one.  
Allowable Subject Matter
Claims 7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter are in the 6/1/21 Non-Final Office Action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al (US 2014/0211064) teaches an optical device comprising at least two moving groups (fig 2, 12 and 14) with a control unit that is configured to move at least two moving groups independently such that the position coordinates of the at least two moving groups in one integrated coordinate system do not have a same value which makes a position of the most image-side surface of one of the at least two moving groups coincide with a position of the most object-side surface of the other of the at least two moving groups (¶80-85).  Sasaki does not specifically teach those two moving groups being moveable along an optical axis and sharing portions of a drive region.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/29/21